Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is directed to the same invention as that of claim 1 of commonly assigned US Patent 11,444,570 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims of U.S. Patent No. US 11,444,570 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “A modular solar skid comprising: a base comprising a skid; a panel support structure extending from the skid; and at least one solar panel coupled to the panel support structure, wherein the skid and the panel support structure define a cavity therebetween, the modular solar skid further comprising at least one enclosure coupled to the skid within the cavity”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 2019/0393826 A1).

In view of Claim 1, Lai et al. teaches a modular solar skid (Figure 4) comprising:
a base comprising a skid (Figure 4, #75 & Paragraph 0028);
a panel support structure extending from the skid (Figure 4, #76 & Paragraph 0028); and
at least one solar panel coupled to the panel support structure (Figure 4, #10 & Paragraph 0027),
wherein the skid and the panel support structure define a cavity therebetween, the modular solar skid further comprising at least one enclosure coupled to the skid within the cavity (Figure 5, #71 & Paragraph 0028).

In view of Claim 2, Lai et al. is relied upon for the reasons given above in addressing Claim 1.  Lai et al. teaches that the at least one enclosure comprises a battery enclosure configured to retain a plurality of batteries therein (Figure 5, #30 & Paragraph 0027).

	In view of Claim 8, Lai et al. is relied upon for the reasons given above in addressing Claim 2.  Lai et al. teaches that at least one enclosure further comprises an electronics enclosure adjacent to the battery enclosure (Figure 5, #71 – the left portion of the enclosure & Paragraph 0027).

	In view of Claim 10, Lai et al. is relied upon for the reasons given above in addressing Claim 8.  Lai et al. teaches that the electronics enclosure is configured to retain at least one of a computing device, a processor, a memory, a server, or data processing electronics (Paragraph 0027).

	In view of Claim 13, Lai et al. is relied upon for the reasons given above in addressing Claim 1.  Lai et al. teaches that the at least one enclosure comprises a battery enclosure and an electronics enclosure (Figure 5, #71 & Paragraph 0027-0028).


Claims 1-2, 6-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullivant et al. (US 2012/0080072 A1).

In view of Claim 1, Bullivant et al. teaches a modular solar skid (Figure 2) comprising:
a base comprising a skid (Figure 1-2, #4 & Paragraph 0037 – bottom portion);
a panel support structure extending from the skid (Figure 2, 5-8, #14-#20 & #26-#32 – Paragraph 0036-0038 & 0042-0043); and
at least one solar panel coupled to the panel support structure (Figure 2, #10/#12 & Paragraph 0036),
wherein the skid and the solar panel support structure define a cavity therebetween (Figure 2, the gap between the bottom pad of the skid and the support structure), the module solar skid further comprising at least one enclosure coupled to the skid within the cavity (Figure 2, #4 – the interior).

In view of Claim 2, Bullivant et al. is relied upon for the reasons given above in addressing Claim 1.  Bullivant et al. teaches at least one enclosure comprises a battery enclosure configured to retain a plurality of batteries therein (Figure 2, #24 & Paragraph 0037).

In view of Claim 6, Bullivant et al. is relied upon for the reasons given above in addressing Claim 2.  Bullivant et al. teaches the battery enclosure includes a ventilation system (Paragraph 0051).

In view of Claim 7, Bullivant et al. is relied upon for the reasons given above in addressing Claim 2.  Bullivant et al. teaches a plurality of collections of batteries, each collection of batteries comprising a sub-skid with a plurality of batteries coupled thereto (Figure 2, #24).

In view of Claim 8, Bullivant et al. is relied upon for the reasons given above in addressing Claim 2.  Bullivant et al. teaches the at least one enclosure further comprises an electronics enclosure adjacent to the battery enclosure (Paragraph 0047).

In view of Claim 13, Bullivant et al. is relied upon for the reasons given above in addressing Claim 1.  Bullivant et al. teaches that the at least one enclosure comprises a battery enclosure (Figure 2, #24).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2019/0393826 A1) in view of Friesen (US 2020/0127485 A1).

In view of Claim 3, Lai et al. is relied upon for the reasons given above in addressing Claim 2.  Lai et al. does not disclose the battery enclosure comprises a bottom wall, a first side wall extending parallel to a longitudinal axis of the skid and perpendicular to the bottom wall; a second side wall extending parallel to the first side wall and spaced from the first side wall by a first distance; a first end wall removably coupled to the first and second side walls at a first end of the first and second side walls; and a second end wall removably coupled to the first and second side walls at an opposite second end of the first and second side walls.
Friesen teaches a battery enclosure comprises a bottom wall, a first side wall extending parallel to a longitudinal axis of the skid and perpendicular to the bottom wall; a second side wall extending parallel to the first side wall and spaced from the first side wall by a first distance; a first end wall removably coupled to the first and second side walls at a first end of the first and second side walls; and a second end wall removably coupled to the first and second side walls at an opposite second end of the first and second side walls (See Annotated Friesen Figure 2, below). Friesen teaches the removable panels protect the parts of the power station from damage, dust and debris during use and storage as well as protecting the batteries and inverters (Paragraph 0011) while allowing access to the batteries for diagnosis or replacement (Paragraph 0027).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the battery enclosure comprises a bottom wall, a first side wall extending parallel to a longitudinal axis of the skid and perpendicular to the bottom wall; a second side wall extending parallel to the first side wall and spaced from the first side wall by a first distance; a first end wall removably coupled to the first and second side walls at a first end of the first and second side walls; and a second end wall removably coupled to the first and second side walls at an opposite second end of the first and second side walls as disclosed by Friesen in Lai et al. modular solar skid for the advantage of being able to diagnose problems with the batteries and replace them.
Annotated Friesen Figure 2

    PNG
    media_image1.png
    685
    759
    media_image1.png
    Greyscale

In view of Claim 5, Lai et al. and Friesen are relied upon for the reasons given above in addressing Claim 3.  Friesen teaches the first distance is at least two times the width of one battery of the plurality of batteries (See Annotated Friesen Figure 2, above).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al. (US 2012/0080072 A1) in view of Milder et al. (US 2020/0119683 A1).

In view of Claims 8-9, Bullivant et al. is relied upon for the reasons given above in addressing Claim 2.  Bullivant et al. does not disclose an electronics enclosure adjacent to the battery enclosure wherein the electronics enclosure includes a ventilation system.
Milder et al. teaches an electronic enclosure adjacent to a battery enclosure (Figure 3, #26-#28) that includes a ventilation system (Paragraph 0022).  Milder et al. discloses that when a modular solar skid is deployed in off-grid areas that may experience extreme heat, cold, humidity and dryness that these conditions can be problematic for the electric components and power sources of the system that advantageously maintain a predetermined environmental condition within the interior of the container (Paragraph 0022).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an electronics enclosure adjacent to the battery enclosure wherein the electronics enclosure includes a ventilation system for the advantage of maintaining a predetermined environmental condition within the interior of the container.

In view of Claim 10, Bullivant et al. and Milder et al. are relied upon for the reasons given above in addressing Claim 8.  Milder et al. teaches that the electronics enclosure includes a computing device, a processor or memory (Paragraph 0021).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al. (US 2012/0080072 A1) in view of Milder et al. (US 2020/0119683 A1) in view of Armstrong et al. (US 2016/0197575 A1).

In view of Claim 11, Bullivant et al. and Milder et al. are relied upon for the reasons given above in addressing Claim 8.  Modified Bullivant et al. is silent that the electronics enclosure is water-tight.
Armstrong et al. teaches that a case should be provided for electronics and battery systems that prevents water ingress as well as all connectors, fuses, and switchgear are designed to prevent water ingress (Paragraph 0019).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electronics enclosure be water-tight for the advantages of preventing water ingress to electrical systems.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al. (US 2012/0080072 A1) in view of Campus et al. (US 2020/0144824 A1).

In view of Claim 12, Bullivant et al. is relied upon for the reasons given above in addressing Claim 1.  Bullivant et al. is silent on at least one enclosure comprising a ballast enclosure configured to retain a ballast material.
Campus et al. teaches that at least one enclosure configured to retain a ballast material is provided in a modular solar skid to weigh down the base of the structure and reduce the need of a foundation (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at least one enclosure comprising a ballast enclosure configured to retain a ballast material as disclosed by Campus et al. in Bullivant et al. modular solar skid for the advantage of weighing down the base of the structure and reducing the need for a foundation.


Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al. (US 2012/0080072 A1) in view of Milder et al. (US 2020/0119683 A1) in view of Campus et al. (US 2020/0144824 A1).


In view of Claims 14 & 20, Bullivant et al. teaches a cluster of modular solar skids comprising: a plurality of modular solar skids (Figure 1) comprising:
a first solar skid including a battery enclosure (Figure 1, #22 & Paragraph 0035), wherein the battery enclosure houses a plurality of batteries (Figure 2, #24),
a second solar skid in electrical communication with the first solar skid (Figure 1, there’s two skids present).
Bullivant et al. does not disclose the first skid includes an electronics enclosure that houses data processing electronics.
Milder et al. teaches a modular solar skid that includes an electronics enclosure that houses data processing electronics (Figure 1, #26 & Paragraph 0021).  Milder et al. teaches that this configuration provides a modular solar skid with the capability of provided communications in a disaster area (Paragraph 0026).  Accordingly, it would have been obvious to have a first skid include an electronics enclosure that houses data processing electronics for the advantage of providing communications in a disaster area.
Bullivant et al. does not teach the second solar skid includes a ballast enclosure housing a ballast material therein.
Campus et al. teaches that at least one enclosure configured to retain a ballast material is provided in a modular solar skid to weigh down the base of the structure and reduce the need of a foundation (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate at least one enclosure comprising a ballast enclosure configured to retain a ballast material as disclosed by Campus et al. in Bullivant et al. modular solar skids for the advantage of weighing down the base of the structure and reducing the need for a foundation.
Bullivant et al. does not disclose that there are a plurality of second solar skids.
Campus et al. teaches that a plurality of modular solar skids in electrical communication that are used in a macro system that advantageously uses an economic decision matrix to optimize the import and export of energy from other modular microgrids as well as outside generation sources to minimize cost and maximize efficiency (Paragraph 0088-0098). Campus et al. teaches that there is a need for improvement upon both the technology and methods involved in the development and operation of electrical infrastructures in remote and underdeveloped regions. Specifically, modular systems that can facilitate the rapid deployment of energy generation technologies and storage technologies at a minimal cost to both the provider and consumer are needed (Paragraph 0006).  Accordingly, it would have been obvious to include a plurality of second solar skids in electrical communication with the first solar skids for the advantage of having a macro level system that advantageously uses an economic decision matrix to optimize the import and export of energy from other modular microgrids as well as outside generation sources to minimize cost and maximize efficiency.

In view of Claim 15, Bullivant et al., Milder et al. and Campus et al. are relied upon for the reasons given above in addressing Claim 14.  Bullivant et al. teaches each of the modular solar skids (Figure 4) comprises:
a base comprising a skid (Figure 1-4, #4 & Paragraph 0037 – bottom portion);
a panel support structure extending from the skid (Figure 2, 5-8, #14-#20 & #26-#32 – Paragraph 0036-0038 & 0042-0043); and
at least one solar panel coupled to the panel support structure (Figure 2, #10/#12 & Paragraph 0036),
wherein the skid and the solar panel support structure define a cavity therebetween (Figure 2, the gap between the bottom pad of the skid and the support structure), the module solar skid further comprising at least one enclosure coupled to the skid within the cavity (Figure 2, #4 – the interior).

In view of Claim 17, Bullivant et al., Milder et al. and Campus et al. are relied upon for the reasons given above in addressing Claim 14.  Milder et al. teaches an electronic enclosure adjacent to a battery enclosure (Figure 3, #26-#28) that includes a ventilation system (Paragraph 0022).  Milder et al. discloses that when a modular solar skid is deployed in off-grid areas that may experience extreme heat, cold, humidity and dryness that these conditions can be problematic for the electric components and power sources of the system that advantageously maintain a predetermined environmental condition within the interior of the container (Paragraph 0022).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first solar skid include a ventilation system configured to provide ventilation to the battery enclosure and electronics enclosure for the advantage of maintaining a predetermined environmental condition within the interior of the solar skid.

In view of Claim 18, Bullivant et al., Milder et al. and Campus et al. are relied upon for the reasons given above in addressing Claim 14.  Modified Bullivant et al. is silent that the plurality of modular solar skids comprises 13 modular solar skids.
Campus et al. was relied upon to teach a plurality of modular solar skids in electrical communication that are used in a macro system that advantageously uses an economic decision matrix to optimize the import and export of energy from other modular microgrids as well as outside generation sources to minimize cost and maximize efficiency (Paragraph 0088-0098).
In regards to the limitation that, “the plurality of modular solar skids comprises 13 modular solar skids”, Applicants attention is directed to MPEP 2143 D. Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results. 
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" 
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); 
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness
In the instance case the following is applicable:
(1)The prior art contains the base product e.g., modular solar skids, wherein Applicant has claimed a specific number of modular solar skids (13);
(2) Campus et al. teaches a plurality of the modular solar skids can be linked together capable of meeting loads of different magnitudes (Figure 23 - Paragraph 0063, 0066 & 0087-0088);
(3) One of ordinary skill in the art would recognize that certain power requirements would result in 13 modular solar skids being ganged together to produce a specific power output and this result would be predictable and result in an improved system e.g., generates additional power.

In view of Claim 19, Bullivant et al., Milder et al. and Campus et al. are relied upon for the reasons given above in addressing Claim 14.  Bullivant et al. teaches a plurality of collections of batteries, each collection of batteries comprising a sub-skid with a plurality of batteries coupled thereto (Figure 2, #24).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bullivant et al. (US 2012/0080072 A1) in view of Milder et al. (US 2020/0119683 A1) in view of Campus et al. (US 2020/0144824 A1) in view of Armstrong et al. (US 2016/0197575 A1).

In view of Claim 16, Bullivant et al., Milder et al. and Campus et al. are relied upon for the reasons given above in addressing Claim 14.  Modified Bullivant et al. is silent that the electronics enclosure and battery enclosure is water-tight.
Armstrong et al. teaches that a case should be provided for electronics and battery systems that prevents water ingress as well as all connectors, fuses, and switchgear are designed to prevent water ingress (Paragraph 0019).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the electronics enclosure and battery enclosure is water-tight for the advantages of preventing water ingress to electrical systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726